DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-17 are pending. 
Claims 10 and 11 are amended by a preliminary amendment filed on 08/26/2019.
Claims 12-17 are newly added by a preliminary amendment filed on 08/26/2019.
Claims 1-17 have been examined.
Claims 1-17 are rejected.

Priority
	Priority to 371 PCT/KR2017/006218 filed on 06/14/2017 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/26/2019 and 10/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings filed on 08/26/2019 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 5, 7-11, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (International Patent Application Published Under the PCT WO 2009/085236 A2, Published 07/09/2009) as evidenced by Carlo et al. (US Patent Application Publication 2003/0185915 A1, Published 10/02/2003).
The claims are directed to a composition comprising substance P, an antioxidant, a surfactant, and a thickener. The claims are further directed to the composition comprising 1 to 10µg/mL. The claims are further directed to the antioxidant being present in an amount of 0.01-1%. The claims are further directed to the surfactant being present in an amount of 0.001-0.1%. The claims are further directed to the thickener being present in an amount of 1 to 5%. The claims are further directed to the thickener being hydroxyethyl cellulose. The claims are further directed to a method of applying the composition to the skin to improve skin wrinkles or inflammation.
Siegel et al. teach a facial cleaning emulsion composition comprising 0.5% hydroxyethyl cellulose, 0.5% xanthan gum, glyceryl stearate, 0.05% aloe vera, and hemospera (paragraph 0102). Substance P analogs can be selected from SEQ ID No. 1 or SEQ ID No. 2; wherein SEQ ID No. 2 is preferred; and wherein SEQ ID No. 1 I substance P which is amidated (paragraphs 0007-0009). Glyceryl stearate is an emulsifier/surfactant (paragraph 044). The emulsifiers can be present in an amount of 0.3-30% (paragraph 0043). The thickening agent includes cellulose based materials an gum (paragraph 0046). A method of improving wrinkles and inflammatory dermatoses comprises applying the composition (prior art claim 49). Carlo et al. teach aloe vera is an antioxidant (paragraph 0239).
Siegel et al. lacks a preferred embodiment wherein the a composition comprises the instantly claimed Substance P. Siegel et al. also lacks a preferred embodiment wherein the instant amounts of the constituents are taught. Siegel et al. however suggests such a composition. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute Substance P analog of SEQ ID No. 2 with SEQ ID No. 1 and have a 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to arrive at the instantly claimed amounts of the instant constituents through routine optimization and have a reasonable expectation of success. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (International Patent Application Published Under the PCT WO 2009/085236 A2, Published 07/09/2009) as evidenced by Carlo et al. (US Patent Application Publication 2003/0185915 A1, Published 10/02/2003) as applied to claims 1-3, 5, 7-11, 13, and 15-17 above, and further in view of Yang et al. (US Patent Application Publication 2004/0259744 A1, Published 12/23/2004).
The claims are further directed to the composition comprising sodium thiosulfate.
The teachings of Siegel et al. are discussed above.
Siegel et al. lacks a teaching wherein the composition comprises sodium thiosulfate.
Yang et al. teach sodium thiosulfare is an antioxidant that can be added to skin cleansers (paragraph 0034).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add sodium thiosulfate to the composition Siegel et al. and have a reasonable .

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (International Patent Application Published Under the PCT WO 2009/085236 A2, Published 07/09/2009) as evidenced by Carlo et al. (US Patent Application Publication 2003/0185915 A1, Published 10/02/2003) as applied to claims 1-3, 5, 7-11, 13, and 15-17 above, and further in view of Gu et al. (US Patent Application Publication 2015/0190318 A1, Published 07/09/2015).
The claims are further directed to the composition comprising polysorbate 80.
The teachings of Siegel et al. are discussed above.
Siegel et al. lacks a teaching wherein the composition comprises polysorbate.
Gu et al. teach polysorbate 80 is commonly used emulsifier in personal care products to encourage emulsions (paragraph 0006).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add polysorbate 80 to the composition Siegel et al. and have a reasonable expectation of success. One would have been motivated to do so in order to encourage emulsion. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617